     Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 1 of 24 PageID #:2625



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SPECIALTY EARTH SCIENCES, LLC,                      )
                                                    )
                       Plaintiff,                   ) Case No. 15-cv-06133
V.
                                                    ) Judge: Andrea R. Wood
                                                    )
CARUS CORPORATION,                                  )
                                                    )
                      Defendant.
                                                    )
       AMENDED DEFENDANT CARUS CORPORATION'S MOTION TO STRIKE EXPERT
      REPORT AND TESTIMONY BY PLAINTIFF'S EXPERT DR. STEPHAN IE A. LUSTER-
     TEASLEY AND OPINIONS OF JOHN BONE BASED ON LUSTER-TEASLEY'S OPINIONS

         Now Comes Defendant, Carns Corporation (d/b/a/ Carns LCC since July of 2019 when

Carns Corporation ceased to exist) (hereinafter referred to as "Carus"), by and through its

attorneys, SmithAmundsen LLC, and respectfully moves this Honorable Court to strike all

opinions of Plaintiffs' expert Dr. Stephanie A. Luster-Teasley and certain opinions of Plaintiffs

expert John Bone that are based on Luster-Teasley's ill-founded conclusions. In support of this

Motion, Carns states as follows:

                 I.         INTRODUCTION AND STATEMENT OF FACTS

         This matter derives from disputes over a license agreement entered into by Plaintiff and

Carns. See First Amended Complaint, Dkt #207. Plaintiff tendered Dr. Stephanie A. Luster-

Teasley ("Luster-Teasley") and John R. Bone, CPA, CFF ("Bone") as its expert witnesses.

Luster-Teasley submitted an "Expert Report of Dr. Stephanie A. Luster-Teasley" (®Luster-

Teasley Expert Report") dated March 21, 2019 (Ex. A), and a "Rebuttal Report of Dr. Stephanie

A. Luster-Teasley" (Luster-Teasley Rebuttal Report") dated June 20, 2019 (Ex. B).         Luster-

Teasley was deposed on September 19, 2019. Bone submitted an Expert Report of John R.

Bone, CPA, CFF ("Bone Expert Report") dated March 21, 2019 (Ex. C), and a "Rebuttal Report

of John R. Bone, CPA, CFF" ("Bone Rebuttal Report") dated June 20, 2019 (Ex. D).


28961546vl 3027788 2/14/2020
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 2 of 24 PageID #:2626



        All proffered expert testimony, be it specific, technical or specialized in nature, must be

from (1) a qualified expert; (2) the product of a reliable methodology; and (3) the testimony must

assist the trier of fact to understand the evidence or to determine a fact in issue. Bielskis v.

Louisville Ladder, Inc,, 663 F.3d 887, 893 (7th Cir. 2011). The second prong of this test is

intended to test the reliability of the testimony and the third prong is intended to test the

relevance of the testimony. Id. When reviewed under this framework, Luster-Teasley does not

satisfy any of these prongs. She is not a qualified expert in the field as she an academic with no

experience in this highly specialized area. She employs no methodology as she was merely given

documents by the Plaintiffs counsel and parrots statements from those documents. Finally, her

testimony does not assist the trier of fact any as all she does is read from those documents.

        Luster-Teasley is an environmental engineering professor who offers opinions far beyond

her qualifications such as product development, commercialization and sales forecasting. This

putative expert, who has proffered opinions about turning the technology into a paying

commercial product, has had a grand total of one (1) experience in her lifetime related to

commercializing licensed technology. In that instance she was the inventor of a patentable idea

but admits that she was not responsible for developing the market for it.

        Rather than employing any sort of analysis or reasoned methodology, Luster-Teasley

offers the stunning prognostication that the entirely unproven technology involved in this case

(SOCOR technology) should have produced no less than $10 to $18 million dollars in sales

annually within five (5) years from the signing of the license agreement. That speculation is at

the core of plaintiffs effort to calculate the eight figure damages claimed in this case. Luster-

Teasley' s speculative opinion is based almost entirely on internal sales forecasts made by Carns,

which forecasts were made (i) without any pre-existing SOCOR sales experience, (ii) while the

technology was simultaneously being laboratory tested, and (iii) when the product had not been


28961546v] 3027788 2/14/2020                     2
     Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 3 of 24 PageID #:2627




manufactured in any scalable amount or been successfully field trialed anywhere in the world.

Luster-Teasley's opinions do not qualify as expert opinions and should be excluded.

A.       Facts Regarding Luster-Teasley Background, Training and/or Experience

         Luster-Teasley has never testified in any cases or been qualified to offer expert opinions

pursuant to Federal Rule of Evidence 702. Ex. E, Luster-Teasley Dep at 8:9-13, 24:8-23. She

was retained for the first time as an expert witness in this case. Id. Luster-Teasley' s work as an

environmental engineer consists of less than two years of experience during and immediately

following her education. She specialized in ozone as a chemical oxidant, the subject of her

doctoral dissertation. Id. at 58:19-20.    She worked for about 8 months in 2003 as a junior

engineer for ARCADIS G&M, LLC, a small environmental engineering firm in Southfield

Michigan, right after defending her dissertation. Id. at 56:5-57:4. Her experience in soil and

groundwater remediation at ARCADIS was limited to "reading, understanding chemistry," and

helping the senior engineer understand chemical oxidation. Id. at 59:2-21. Luster-Teasley never

visited any site involving groundwater or soil treatment. Id. at 60:14-22.      Subsequently, she

worked as a field engineer at Malcolm Pirnie for less than one year. Id. at 61:14-62:1, 63:19-

64:4. There, her remediation work was limited to oversight of the remediation of coal ash at one

abandoned site to ensure senior engineers' designs were properly implemented. Id. at 65:21-66:6.

While at ARCADIS and Malcom Pirnie, Luster-Teasley did not help commercialize any

products or remediation technology. Id. at 66:20-67:9, 297:19-20.

         Luster-Teasley started teaching at North Carolina A&T State University in 2004 and has

been in academia ever since. Id. at 64:1-11. She has summed up her own purported expertise as

"an academic who has training in chemical oxidation." Id. at 294:19-24. She does not know how

many controlled release products are available in the market place and/or how many companies

are currently in related industries. Id. at 251:15-252:18. She has barely any commercialization


28961546vl 3027788 2/14/2020                     3
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 4 of 24 PageID #:2628




experience either in academic or non-academic settings. Id. at 66:21 - 67:4, 67:10 - 68:8, 78:24-

79:8, 82:24-83 :23. She has no degrees or experience in advertising and has never worked in an

advertising or marketing role. Id. at 299: 14-8. She has no experience in commercialization of any

product including the technology she herself invented. Luster-Teasley admitted that AxNano

licensed my technology and they lead (sic) commercialization." Id. at 79:3-8. When asked if she

has done research on commercialization in an academic setting, she testified that her knowledge

is limited to the "university [bringing] in people to talk to the academics about their products so

that we could understand moving forward to commercialization." Id. at 84:6-11. When asked

how many training sessions she attended on commercialization, Luster-Teasley testified that

there were "at least two or three [sessions] over the course of [her] career as an academic before

[her] technology was licensed." Id. at 84:17-21. In the "Qualifications" section of her expert

report,    Luster-Teasley   merely   states   that       she   has develop[ed]   the   technology   for

commercialization, research and development, and field deployment," but offers no specific

experience or training in commercialization itself. Ex. A, Luster-Teasley Expert Report, pg. 2,

Section A.

          Luster-Teasley was not familiar with Cams prior to her involvement in this case. She

never spoke with any Cams personnel. Id. at 27: 12-17. She never visited Cams' corporate offices

and/or any of the sites where Cams' products or technology were utilized. Luster-Teasley never

investigated the market for the SOCOR technology by interviewing any prospective customers,

attempting to verify what part of the remediation market might be suited to the SOCOR

remediation product, or its price, prevailing use or availability of alternative products or

suppliers that might be used in lieu of the licensed technology. Instead, as support for her

opinions she relied almost exclusively on the documents that were hand-picked by Plaintiffs

Counsel and provided to her. Id. at 36:7-42:20. As a whole, Luster-Teasley testimony shows that


28961546vl 3027788 2/14/2020                         4
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 5 of 24 PageID #:2629




she has no education, vocational background or training in (1) identifying customers and/or

marketing to likely users of the product; (2) promotional activities in the remediation industry;

(3) field testing the technology to demonstrate safety and efficacy; (4) manufacturing processes

for chemical oxidants compatible with the technology; (5) product development strategies for the

chemical oxidation market; or (6) any other of the skills and abilities required to turn the

technology into a stream of income from SOCOR product sales.

        Ms. Luster-Teasley has no qualification to offer any opinions about what the

commercialization of this novel and untested technology might or could produce as a revenue

stream within any specific amount of time. She has no basis to testify about the scope of

"licensed products" as defined by the license agreement (an issue of contract interpretation for

the Court to decide). Luster-Teasley cannot testify about what the term "commercially

reasonable efforts" requires in the context of this license agreement (which required both parties

to mutually collaborate to develop a market for a new unproven idea). Moreover, her experience

teaching environmental engineering does not qualify her to testify regarding any of Carns'

actions or inactions with respect to product development, commercialization, or sales. It does not

give her a crystal ball to predict that sales of this unproven idea should be no less than $10 to $18

million dollars of sales annually within 5 years of signing the license agreement.

       Relevant Facts Regarding Bone

       Bone is a Managing Director at Stout Risius Ross, LLC, a financial advisory services

firm, and was retained to "analyze the harm to SE Sciences as a result of the alleged actions by

Carns Corporation."     Bone Expert Report at p. 1. Bone offers opinions relating to three

categories of damages, the second of which is damages suffered by SE Sciences resulting from

Carns' alleged failure to use commercially reasonable efforts to commercialize the SOCOR

product. Id. at p. 4. Bone does not, however, have any professional training, education, or

28961546vl 3027788 2/14/2020                      5
     Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 6 of 24 PageID #:2630




background with respect to marketing or sales of the types of products at issue in this case,

namely products that treat or attempt to remediate contaminated groundwater or soil.            Ex. F,

Bone Dep at 18 :2-15. In preparing his second category of opinions, he did not independently

research the relevant market. Ex. F, Bone Dep. Instead, he relied on Luster-Teasley's

"understanding of the overall market and the ability of Carns to have made the sales that were in

their forecasts." Id. at 21:17-21. Therefore, because Luster-Teasley's opinions are unreliable

and unhelpful to the trier of fact, Bone's opinions based only on Luster-Teasley's work should be

excluded.

                                    II.        ARGUMENT

A.       Legal Standard.

      The admission of expert testimony is governed by Federal Rule of Evidence (FRE") 702

and the principles laid out in Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

FRE 702 provides that:

         A witness who is qualified as an expert by knowledge, skill, experience, training,
         or education may testify in the form of an opinion or otherwise if:

         (a)    the expert's scientific, technical, or other specialized knowledge will help
                the trier of fact to understand the evidence or to determine a fact in issue;
         (b)    the testimony is based upon sufficient facts or data;
         ( c)   the testimony is the product of reliable principles and methods; and
         ( d)   the expert has reliably applied the principles and methods to the facts of
                the case.

         The "district court must function as a 'gatekeeper' to ensure that the offered expert

testimony is both relevant and reliable." Korte v. Exxonmobile Coal USA, Inc.,, 164 Fed. Appx.

553, 556 (7th Cir. 2006) (citing Daubert, 509 U.S. at 589).

         Notably, an expert for one purpose is not an expert for all purposes. "Even where a

witness has special knowledge or experience, qualification to testify as an expert also requires

that the area of the witness's competence matches the subject matter of the witness's testimony."


28961546vl 3027788 2/14/2020                     6
     Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 7 of 24 PageID #:2631




See 29 Charles A. Wright. et al., Federal Practice & Procedure § 6265 at p. 255 & nn. 34 & 35

(1977). Accordingly, not all opinions that happen to be held by an expert are "expert opinions."

See United States v. Benson, 941 F.2d 598,604 (7th Cir. 1991) (rejecting "expert" testimony that

consisted "of nothing more than drawing inferences from the evidence that he was no more

qualified than the jury to draw"). Moreover, even assuming that a proposed expert witness is in

fact "qualified as an expert by knowledge, skill, experience, training or education" in the area at

issue, the proponent of expert testimony still bears the burden of showing by a preponderance of

the evidence that the proposed testimony is reliable. Daubert, 509 U.S. at 588.

B.       Luster-Teasley's Opinions Should Be Excluded In Their Entirety

            1. Luster-Teasley Is Not Qualified To Provide Expert Testimony on Her
               Proffered Opinions

         "An expert's opinion is helpful only to the extent the expert draws on some special skill,

knowledge, or experience to formulate that opinion; the opinion must be an expert opinion (that

is, an opinion informed by the witness' expertise) rather than simply an opinion broached by a

purported expert."     United States v. Benson, 941 F .2d at 604. Luster-Teasley lacks the

knowledge, skill, experience, training, or education to assist the trier of fact to understand the

evidence or to determine any facts at issue in this case. Because Luster-Teasley is not qualified

to testify as an expert, her expert report and opinions should be excluded. She works in academia

studying the technological aspects of chemical oxidation, not the development or

commercialization of remediation products or technologies.

         In Sections D through F of her Expert Report, Luster-Teasley opines as to whether Carns

used "commercially reasonable" efforts to develop the market for the Licensed Products within

the meaning of the License Agreement, and also opines about how much product Carns should

have been able to sell. However, she has no experience that would qualify her as an expert with



28961546vl 3027788 2/14/2020                     7
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 8 of 24 PageID #:2632




respect to product development, commercialization, sales or marketing. Her work experience at

engineering firms did not include producing or comm ercializing any products. Ex. E, Luster-

Teasley Dep at 66:21 - 67:4 and 67:10 - 68:8. While Luster-Teasley did academic research at

her University which led to a license agreement in 2017 between North Carolina A&T and a

licensee engaged to tum the technology into a commercially viable product, she acknowledges

that she was the inventor only, that she had no experience with marketing this patentable idea.

Her exposure to marketing or commercialization was limited to attending two or three

commercialization training sessions arranged by the University in approximately 2014 or 2015.

Ex. E, Luster-Teasley Dep at 83:18-85:16. Regarding her licensed technology, she did not

commercialize the product and her involvement in the commercialization of the product was

limited to attending meetings as the inventor of the product. Ex. E, Luster-Teasley Dep at 77:19-

79:8, 79:9-20 and 82:24-83:5.       Further, Luster-Teasley has never personally created sales

projections during her career. Ex. E, Luster-Teasley Dep at 274: 12-19.

        It is well-established that an expert's bare assertion of an unsupported opinion does not

constitute a reliable methodology. General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)

("[N]othing in either Daubert or the Federal Rules of Evidence requires a district court to admit

opinion evidence that is connected to existing data only by the ipse dixit of the expert." ); Lee v.

Marlowe, No. 3:08 CV 1739, 2009 WL 2591668, *4 (N.D. Ohio Aug. 20, 2009) (concluding that

proffered expert offered nothing more than ipse dixit opinions, and noting that "[the proffered

expert] lacks any articulable basis for [his conclusions] and his opinion appears to be no more

than 'subjective belief or unsupported speculation."') (citation omitted); see also Daubert, 509

U.S. at 590 ("It is not sufficient, however, for the expert's testimony to be based merely upon

'subjective belief or unsupported speculation."').




28961546vl 3027788 2/14/2020                     8
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 9 of 24 PageID #:2633




        In Sections B and C of her Expert Report, Luster-Teasley also purports to interpret the

License Agreement entered into by the Parties and offers opinions on what Carns Products are

Licensed Products.    However, Luster-Teasley is not a technology licensing expert nor is she

qualified to interpret the scope of the contract.   She has never received any legal training or

education relating to interpreting license agreements. Ex. E, Luster-Teasley Dep at 70:23-71:6.

Indeed, other than reviewing the license agreement at issue in this case, her experience with

license agreements is limited to reading the one license agreement signed in 2017 when the

University she works for licensed her product to AxNano, LLC, a company that commercializes

academic research technologies. Ex. E, Luster-Teasley Dep at 72:2 -76:15 and 101:8-22. Her

input on that license agreement was limited to raising some questions, which resulted in one

slight change to the wording of the agreement to ensure she will be able to work with her

students to continue the research. Ex. E, Luster-Teasley Dep at 95:3-96: 17. Luster-Teasley is

clearly not qualified as an expert with respect to the interpretation and scope of license

agreements.

        In Section A of her Expert Report, Luster-Teasley provides some background

information relating to chemical oxidation, and in her Rebuttal Report she offers opinions on the

viability and applicability of wax-based oxidant cylinders as a technology. However, Luster-

Teasley does not have any first-hand experience with the wax-based oxidant cylinders that are

the subject of this dispute.   She has done no field testing with such products. Ex. E, Luster-

Teasley Dep at 279:20-280: 11. And, while she referred to 294,000 government and private sites

in the U.S. needing remediation, Rebuttal Report at p. 5, she has admitted that she does not know

how many of those sites would be suitable for using wax-based oxidant cylinders. Ex. E, Luster-

Teasley Dep at 277:14-278:3. Luster-Teasley does not have any expertise in the use of the types




28961546vl 3027788 2/14/2020                    9
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 10 of 24 PageID #:2634




of products that are at issue, and thus she is not qualified to offer opinions as an expert relating to

the applicability or use of such products in the field.

           2. Luster-Teasley Does Not Employ Reliable Methodology & Her Opinions
              Lack Foundation

        "An expert witness cannot merely present his qualifications alongside his opinion; he

must explain why the application of his prior experience to the facts at hand compel his final

conclusions." Crawford Supply Grp., Inc. v. Bank of Am., N.A., No. 09-CV-2513, 2011 WL

4840965, at *3 (N.D. Ill. Oct. 12, 2011) (rejecting expert's proposed testimony based on his prior

experience because "he never draws explicit connections between specific incidences or lessons

from his professional history and the [facts of the case]"); see also Metavante Corp. v. Emigrant

Sav. Bank, 619 F.3d 748, 761 (7th Cir. 2010); Minix v. Canarecci, 597 F.3d 824, 835 (7th

Cir.2010) ("The expert must explain the methodologies and principles supporting the opinion").

        Further, expert testimony may not be based on "subjective belief or unsupported

speculation." Daubert, 509 U.S. at 590; see also Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997) ("A court may conclude that there is simply too great an analytical gap between the data

and the opinion proffered."). In order to be considered reliable under a Daubert analysis, "... the

proponent of the expert testimony must show by a preponderance of the evidence . . . that the

methodology underlying [the expert's] conclusions is scientifically valid." (See Marmo v. Tyson,

Supra, 457 F.3d at 757-58 (8th Cir. 2006); citing Daubert, 509 U.S. at 589-90.) In order to

determine whether a methodology has been reliably applied by an expert, •.. the court must be

careful to examine the methodology, and not the conclusions drawn from it." (In re Genetically

Modified Rice Litigation, 666 F.Supp.2d 1004, 1032 (E.D. Mo. 2009) (citing Daubert, 509 U.S.

at 595) (emphasis added).) "Methodology is reliably applied if the expert completes the required




28961546vl 3027788 2/14/2020                      10
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 11 of 24 PageID #:2635




procedure, the data used is that 'typically' relied upon, and the expert does not fail to account for

relevant variables." (Id. (internal citations omitted).)

        Luster-Teasley's approach to her opinions is identical to the approach that was rejected in

Crawford Supply Grp., Inc. v. Bank of Am., NA., No. 09-CV-2513, 2011 WL 4840965, at *3

(N.D. Ill. Oct. 12, 2011). In Crawford, the court explained that expert testimony on the

commercial reasonableness of a party's conduct may be admissible only if it would "assist the

jury in determining a material fact" by providing information on industry norms that are not

matters of common knowledge. Id. at *2. In barring the expert's opinions as to what was

commercially reasonable, Crawford Court explained its reasoning:

       In this case, however, Bagnoli's experience-based testimony does not satisfy
       Daubert' s reliability standard because Bagnoli has not articulated what specific
       aspects of his banking experience support his conclusions regarding the
       Bank's conduct. "If the witness is relying solely or primarily on experience, then
       the witness must explain how that experience leads to the conclusion reached,
       why that experience is a sufficient basis for the opinion, and how that experience
       is reliably applied to the facts." FED.R.EVID. 702 advisory committee's notes.
       An expert witness cannot merely present his qualifications alongside his opinion;
       he must explain why the application of his prior experience to the facts at hand
       compel his final conclusions. Metavante, 619 F.3d at 761; see also Minix v.
       Canarecci, 597 F.3d 824, 835 (7th Cir.2010) ("The expert must explain the
       methodologies and principles supporting the opinion."). Such an explanation is
       required by Daubert, in which the Court called on the trial judge to conduct a
       preliminary assessment of the validity of an expert's reasoning or methodology
       and his or her application of that reasoning or methodology to the facts at issue.
       Daubert, 509 U.S. at 592-93. No such assessment can be conducted, however,
       where the expert proffers opinion but no analysis.

       The crux of Bagnoli's testimony is that the Bank acted in a commercially
       unreasonable manner when it failed to properly identify Rome's conduct as
       suspicious activity and as meriting thorough investigation. (Bagnoli Report at 24.)
       Throughout his affidavit and deposition, Bagnoli refers to his general experience
       as the basis for his opinions, but he never draws explicit connections between
       specific incidences or lessons from his professional history and the Bank's
       conduct here. For example, after recounting the multiple instances where Rome
       deposited checks drawn from various of Plaintiffs' accounts in his own personal
       accounts, Bagnoli stated simply, "This type of activity is suspicious on its face
       and would warrant further investigation under a standard of commercial
       reasonableness." Bagnoli did not explain why Rome's conduct should have


28961546vl 3027788 2/14/2020                      11
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 12 of 24 PageID #:2636




        raised a red flag: He did not cite industry publications or standards for the
        identification of suspicious activity. He made no reference to any instances in
        his decades of banking experience where conduct similar to Rome's
        prompted an investigation of the scope allegedly required here. He offered no
        unique insight into banking practices that would justify his conclusion.

Id. at *3 (emphasis added).

        Similar to the opinion of the expert in Crawford, Luster-Teasley employs no

methodology whatsoever in reaching her conclusions. She does not articulate any industry

standards or generally accepted practices in the commercialization of chemical remediation

products that define the scope of "commercially reasonable" behavior such as the size of the

sales force required, the amount of product development expenditures that should be expected or

market research that must be accomplished. She provides no independent analysis of the nature

of the market for the products at issue, cites no testing regarding the types of applications or sites

with which the products may be effective, and identifies no evidence whether they are effective.

        Further, this purported expert has not bothered to contact any actual or prospective

customers to determine what prevailing chemical remediation products they buy now or might

buy if available. She has not investigated the sales history of the same or similar products or how

long it has taken to achieve a specific market share or sales volume. She has not interviewed the

customers who field trialed the SES SOCOR technology and found it wanting. She has not

determined the sales of competitors products or, indeed if there are any competitors at all in the

chemical remediation market. In short, Luster-Teasley did no work to provide any information

that is outside the understanding of the normal juror and she does not base her opinions upon any

foundation other than using documents produced by the Defendant to parrot the arguments made

by SES' counsel. Contrary to Crawford, Luster-Teasley simply regurgitated documents produced

by Cams and then opined that the Cams documents establish that Carus did not meet its

obligation under the contract.

28961546vl 3027788 2/14/2020                     12
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 13 of 24 PageID #:2637




        With respect to her opinions on product development and commercialization, Luster-

Teasley merely makes conclusory statements that Cams did not act reasonably, without

employing any methodology to provide a basis for those conclusions. Luster-Teasley repeatedly

states that in order to be reasonable, Cams should have acted "aggressively", see Luster-Teasley

Expert Report at pp. 22, 24, and 26, but she provides no reasoning as to why such behavior was

required, nor does she affirmatively state what "aggressive action" was required for Cams to

meet the contract's commercially reasonable requirement. Luster-Teasley also glosses over the

setbacks and difficulties that occurred during product development, which even caused a change

in the nature of the product from microencapsulation to cylinders. Luster-Teasley Expert Report

at pp. 23-24. Luster-Teasley states that a two year time period between entering into the License

and producing product is unreasonable, but provides no substantiation of what normal product

development time periods under the circumstances or whether there is any industry standard.

        With respect to projecting sales of purportedly Licensed Products, Luster-Teasley offers

opinions based only on her reading of Cams documents, most of which were created prior to lab

analysis or field testing of the products. Luster-Teasley fails to provide any independent analysis

of the market, any determination of whether Cams' initial projections were accurate, or any

discussion of industry norms regarding product development. She provides no adjustment in her

analysis for any setback or delay. In a business setting, it is unfounded to assume products must

be a commercial success for conduct to have been "reasonable." In short, Luster-Teasley

completely fails to reference any aspect of her experience that would support any of her

opinions, nor does she offer any specialized knowledge that justifies her conclusions. The

absence of any methodology renders Luster-Teasley's testimony inadmissible as unreliable under

Federal Rule of Evidence 702. Daubert, 509 U.S. at 590 ("Proposed testimony must be

supported by appropriate validation"); Id. at 1319 ("experts must explain precisely how they


28961546vl 3027788 2/14/2020                    13
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 14 of 24 PageID #:2638




went about reaching their conclusions"). As federal courts have made clear, "[a]ssumptions

based on conclusory statements of the expert's client [or other witnesses], rather than on the

expert's independent evaluation are not reasonable." CIT Grp. v. Graco Fishing & Rental Tools,

Inc., 815 F. Supp. 2d 673, 677 (S.D.N.Y. 2011); see also Schoenfeld v. Hilliard, 218 F.3d 164,

173 (2d Cir. 2000) (The entrepreneur's cheerful prognostications are not enough" to constitute

reliability); Argus, Inc. v. Eastman Kodak Co., 612 F. Supp. 904, 926 (S.D.N.Y. 1985)

(excluding expert who relied on client's conclusory statements).

        Luster-Teasley's opinions are simply beyond what she is qualified or trained to offer.

Although Luster-Teasley is an environmental engineering professor, that does not mean she can

testify about what is "commercially reasonable" under the license agreement or how products

should be brought to market. "An expert may be generally qualified but may lack qualifications

to testify outside his area of expertise." Calhoun v. Yamaha Motor Corp., US.A., 350 F.3d 316,

322-23 (3d Cir. 2003). Martinez v. Sakurai Graphic Sys. Corp., 2007 WL 2570362, at *2 (N.D.

Ill. Aug. 30, 2007) ('Generalized knowledge of a particular subject will not necessarily enable an

expert to testify as to a specific subset of the general field of the expert's knowledge.").

Therefore, her opinions should be excluded.

        Bone's Second and Third Categories of Opinions Should Be Excluded

           3. Bone's Opinions on Damages Based on the Dropped Claim of Tortious
              Interference Should be Excluded

       The third category of damages upon which Bone opines, Bone Expert Report at pp. 4-5

and 25-29, is damages based on tortious interference, a claim that has now been abandoned by

the Plaintiff and is not included in the First Amended Complaint. Dkt. #207. Because the claim

of tortious interference is no longer at issue in the case, Bone's opinions on that topic have been

rendered moot, are no longer relevant, and should be excluded.



28961546vl 3027788 2/14/2020                    14
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 15 of 24 PageID #:2639




            4. Bone's Opinions on Damages Based on Failure to Use Commercially
               Reasonable Efforts Should be Excluded

        The second category of damages upon which Bone opines, Bone Expert Report at pp. 4

and 18-25, is damages based on Cams' alleged failure to use commercially reasonable efforts,

for which Bone presents four alternative scenarios. During his deposition, Bone admitted that all

four scenarios are based on Cams' internal projections and discussions with Luster-Teasley. Ex.

F, Bone Dep at 136:7-9. Indeed, because Bone does not have experience in the market relevant

to the products at issue, Ex. F, Bone Dep at 18 :2-15, he relied on the purported "expertise" of

Luster-Teasley and her "understanding of the overall market and the ability for Cams to have

made the sales that were in their forecasts." Id. at 21:17-21. Moreover, Bone's third and fourth

scenarios are solely based on Luster-Teasley' s opinion that Cams could have achieved $10

million in annual sales sooner than what was forecasted in the documents. Id. at 166:20-167:3

and 169:7-12. Bone himself admitted that, if Teasley's opinions on sales were to be excluded,

his third and fourth scenarios would have to be withdrawn. Id. at 227:15-228:4. Accordingly,

because Luster-Teasley does not have the requisite expertise to testify, and did not employ any

reliable methodology in forming her opinions about sales, marketing and commercial

development, Bone's opinions relying upon Luster-Teasley's opinions are likewise flawed.

                                 III.           CONCLUSION

        WHEREFORE, for the reasons set forth herein, Defendant Cams respectfully requests

that this Court issue an Order excluding the testimony and reports of Luster-Teasley Expert in

their entirety, and excluding the testimony and reports of Bone that rely upon Luster-Teasley or

the withdrawn claim of tortious interference.

                                                SmithAmundsen LLC
                                        By:      s/Glen E. Amundsen
                                                One of the Attorneys for Defendant,
                                                CARUS CORPORATION


28961546vl 3027788 2/14/2020                      15
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 16 of 24 PageID #:2640




Glen E. Amundsen -ARDC# 3126776
Gary Zhao- ARDC# 6279527
Jennifer Lacroix - ARDC#6272578
Joseph P. Carlasare-ARDC# 6308706
SmithAmundsen LLC
150 North Michigan Avenue, Suite 3300
Chicago, Illinois 60601
(312) 894-3200 // (312) 894-3210 (fax)




28961546vl 3027788 2/14/2020             16
  Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 17 of 24 PageID #:2641




                                CERTIFICATE OF SERVICE

        I, Glen Amundsen, hereby certify that on this 21st day of February, 2020, I
electronically filed the attached Amended Motion with the Clerk of the Court using the CM/ECF
system, which will send notification of such filing to the following:

Patrick L. Patras ( 6210929)
CARPENTER LIPPS & LELAND LLP
180 North LaSalle Street, Suite 2105
Chicago, Illinois 60601
Tel: (312) 777-4300
Fax: (312) 777-4839
patras@carpenterlipps.com

Mark K. Suri (6199636)
Leigh C. Bonsall (6302440)
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, Illinois 60606
Tel: (312) 704-3000
Fax: (312) 704-3001
msuri@hinshawlaw.com
lbonsall@hinshawlaw.com



                                          By:     /s/ Glen Amundsen
                                          Attorney No.: 3126776
                                          Attorney for Defendant
                                          SmithAmundsen LLC
                                          150 N. Michigan Avenue, Suite 3300
                                          Chicago, Illinois 60601
                                          Telephone: (312) 894-3200
                                          Fax (312) 894-3210
                                          E-mail: gzhao@salawus.com




28961546vl 3027788 2/14/2020                 17
Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 18 of 24 PageID #:2642




     INDEX OF EXHIBITS TO DEFENDANT CAR US CORPORA TIO N'S
  MOTION TO STRIKE EXPERT REPORT AND TESTIMONY BY PLAINTIFF'S
  EXPERT DR. STEPHANIE A. LUSTER-TEASLEY AND OPINIONS OF JOHN
            BONE BASED ON LUSTER-TEASLEY'S OPINIONS



 EX              DESCRIPTION

 Amended A       Expert Report of Dr. Stephanie A. Luster-Teasley dated March 21, 2019

 B               Rebuttal Report of Dr. Stephanie A. Luster-Teasley dated June 20, 2019

 Amended C       Expert Report of John R. Bone, CPA, CFF dated March 21, 2019

 D               Rebuttal Report of John R. Bone, CPA, CFF dated June 20, 2019

 E               Deposition Transcript of Dr. Stephanie A. Luster-Teasley dated September 19,
                 2019

 F               Deposition Transcript of John R. Bone, CPA dated October 29, 2019
Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 19 of 24 PageID #:2643




     AMENDED EXHIBIT A


        FILED UNDER SEAL
Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 20 of 24 PageID #:2644




                       EXHIBIT B



         FILED UNDER SEAL
Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 21 of 24 PageID #:2645




     AMENDED EXHIBIT C


        FILED UNDER SEAL
Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 22 of 24 PageID #:2646




                       EXHIBIT D



         FILED UNDER SEAL
Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 23 of 24 PageID #:2647




                       EXHIBITE




          FILED UNDER SEAL
Case: 1:15-cv-06133 Document #: 214 Filed: 02/21/20 Page 24 of 24 PageID #:2648




                       EXHIBITF




         FILED UNDER SEAL
